


EXHIBIT 10.3

SECOND MODIFICATION OF SECURED CONVERTIBLE CONTINGENT
PROMISSORY NOTE

     THIS SECOND MODIFICATION OF SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE
(this “Second Modification ”) dated as of December 17, 2009, is made by and
among IPRINT TECHNOLOGIES, LLC, a Delaware limited liability company (" Maker
"), MTS PARTNERS, INC. (fka iPRINT TECHNOLOGIES, INC.), a California corporation
(" Payee "), AMERICAN TONERSERV CORP., a Delaware corporation (" ATS "), and
certain other parties.

RECITALS

A.  The Maker, Payee, and ATS are parties to that certain SECURED CONVERTIBLE
CONTINGENT PROMISSORY NOTE dated October 31, 2008, MODIFICATION OF SECURED
CONTINGENT PROMISSORY NOTE NO. 1, SECURED CONTINGENT PROMISSORY NOTE NO. 2 AND
SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, dated February 16, 2009 and
MODIFICATION OF SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, dated November
16, 2009 (collectively, the “Contingent Note”) .   B.   The Maker, Payee and ATS
desire to amend the Contingent Note in accordance with this Second Modification.

     NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties agree as follows:

     1. Definitions . Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Contingent Note.

     2. Amendment to Section 5. Section 5 of the Contingent Note entitled “Late
Charge” is hereby amended and modified to read in its entirety as follows:

     “If any payment of principal or interest under this Note shall not be made
after the issuance of written notice that such payment is due, a late charge of
five percent (5%) of the overdue amount will be charged by Payee. Such late
charge is in addition to the interest that shall continue to accrue, which
additional interest shall be paid with the late charge. The late charge
represents a reasonable sum considering all of the circumstances existing on the
date of this Note and represents a fair and reasonable estimate of the costs
sustained and the frustration suffered by Payee due to the failure of Maker to
make timely payments. Maker further agrees that proof of actual damages would be
costly or inconvenient. Such late charge shall be immediately due and payable
and shall be paid without prejudice to the right of Payee to collect any other
amounts to be paid or to declare a default under this Note, or from exercising
any of the other rights and remedies of Payee.”

1

--------------------------------------------------------------------------------




     3. Amendment to Section 10(a) . Section 10(a) of the Contingent Note
entitled “Nonpayment” is hereby amended and modified to read in its entirety as
follows:

“Maker fails to make a payment due under this Note.”

     4. Maker shall continue to make regular payments under the terms of the
Contingent Note, with Maker and ATS acknowledging that a payment was due on
November 30, 2009.

     5. Except as expressly amended hereby, the Contingent Note shall remain
unchanged. The Contingent Note, as amended hereby, shall remain in full force
and effect. From and after the date of this Second Modification, references to
the Contingent Note shall be deemed to refer to the Contingent Note as amended
hereby. All other terms and conditions of the Contingent Note not specifically
modified hereby are incorporated herein and shall remain in full force and
effect.

     6. This Second Modification may be executed in any number of counterparts,
each of which shall be deemed to be one and the same instrument. The exchange of
copies of this Second Modification and of signature pages by facsimile or other
electronic transmission shall constitute effective execution and delivery of
this Second Modification as to the parties and may be used in lieu of the
original Modification for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Second Modification of
Secured Convertible Contingent Promissory Note as of the date first set forth
above.

MAKER:    iPRINT TECHNOLOGIES, LLC,   a Delaware limited liability company     
By:  AMERICAN TONERSERV CORP. ,     a Delaware corporation  Its:  Managing
Member       By:  /s/ Chuck Mache    Chuck Mache   Its:  President and CEO     
ATS:      AMERICAN TONERSERV CORP. ,     a Delaware corporation    By:  /s/
Chuck Mache    Chuck Mache,  Its:  President and CEO    PAYEE:    MTS PARTNERS,
INC. (fka iPRINT  TECHNOLOGIES, INC. ),   a California corporation      By:  /s/
Chad Solter    Chad Solter  Its:  President and Secretary 


3

--------------------------------------------------------------------------------

